Citation Nr: 0737157	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 through July 
1974, and from September 1981 through December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

By an August 2000 rating action, the RO originally denied 
service connection for degenerative joint disease of the 
right hip as not well grounded.  The veteran did not appeal 
that denial.  The RO then correctly readjudicated the 
veteran's claim on a de novo basis in the July 2002 rating 
decision now under appeal.  When a claim has been denied as 
not well grounded and that denial became final between July 
14, 1999, and November 9, 2000, VA may Readjudicate that 
claim as if the denial had not been made.  See Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096, 2099 
(2000).

Following the October 2004 Travel Board hearing before the 
undersigned, this matter was remanded in February 2005 for 
additional development.  This case has now been 
satisfactorily developed and is again before the Board for 
appellate review.


FINDINGS OF FACT

The evidence of record shows that the veteran incurred a hip 
injury during his service as a parachutist, and that the 
injury resulted in his currently diagnosed degenerative joint 
disease of the right hip.





CONCLUSION OF LAW

Degenerative joint disease of the right hip was incurred in 
the veteran's active duty service.  38 U.S.C.A. § 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
joint disease of the right hip, which he contends manifested 
as a consequence of his status as a paratrooper in active 
service and a particularly hard landing while conducting a 
parachute jump in 1984.  To establish service connection, the 
record must show (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Nonetheless, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The medical evidence in this case clearly establishes a 
current disability.  In particular, in May 1998 the veteran 
was seen in a VA urgent care clinic for right hip pain.  In 
March 1999, the same month in which the veteran filed his 
claim, he was diagnosed by a primary care physician with 
degenerative joint disease of the right hip.  A June 1999 x-
ray confirmed the diagnosis as severe osteoarthritis of the 
right hip.  While treatment records are somewhat sparse, 
there is no doubt that the veteran has a current right hip 
disability.  Most recently, an October 2004 statement from a 
nurse practitioner at the Atlanta VA Medical Center confirms 
the diagnosis as "advanced avascular necrosis of the right 
hip."  There is a current right hip disability in this case.  
The question is whether it is related to service.  

The first place to look for evidence of an in-service 
incurrence of a disability is naturally the veteran's service 
medical records (SMRs).  Unfortunately, in this case, the 
veteran's SMRs are unavailable.  In May 2002, a statement was 
submitted into the record indicating that the National 
Personnel Records Center (NPRC) conducted an extensive and 
thorough search of the records among its holdings, and was 
unable to locate the veteran's SMRs.  The NPRC "concluded 
that the records either do not exist, that NPRC does not have 
them or that further efforts to locate them at NPRC would be 
futile."  Because the veteran's service medical records are 
unavailable, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran contends that he initially hurt his hip in 1984 
in Fort Bragg during a qualifying parachute jump.  See 
hearing transcript at page 3.  The next day he noticed a 
large bruise from the front to the back of his hip.  Id. at 
page 4.  He had trouble walking immediately thereafter and 
was reportedly put on light duty.  Id. at page 5.  However, 
he has clearly stated that he did not seek medical treatment 
during service for this injury.  Id.  As such, it appears 
that the loss of service medical records in this case is 
harmless.  The veteran himself has stated that there would be 
no relevant evidence in those records.  The question still 
remains, however, whether there is medical evidence in the 
claims folder sufficient to establish the medical nexus 
needed for service connection under 38 C.F.R. § 3.303.  The 
veteran's opinion alone is not enough.  The veteran is not a 
medical professional and, therefore, his statements are not 
competent evidence of a medical nexus between his current 
right hip disability and service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence of a causal 
connection is required for service connection.

The first medical evidence of a possible past hip fracture 
came in the September and November 2002 VA records.  A 
September 2002 report shows the veteran's description of a 
1984 parachute jump in service that is consistent with his 
hearing testimony.  Post-traumatic degenerative joint disease 
of the right hip was diagnosed and it was suggested that "in 
review of the history, and the current findings on x-ray, it 
is reasonable to assume that this vet had a fracture at the 
time of the incident that has healed, but now with DJD."  A 
November 2002 review of radiology readings showed that 
"there is the suggestion of an old impacted subcapital 
fracture."  The report also indicated that while a CT scan 
showed no overt evidence of a prior fracture, the right hip 
was "quite asymmetric from the other hip."  Based upon the 
veteran's reported history, the November 2002 report shows a 
diagnosis of right hip subcapital fracture, old, and 
posttraumatic degenerative joint disease of the right hip.  
An August 2003 VA outpatient treatment note also indicates 
that "it is certainly plausible that this patient's disease 
process is traumatic in origin and military service 
related."  These opinions were made based upon the veteran's 
reported history as a parachutist in service.  

The Board notes that the veteran has accurately reported his 
status, as his service personnel records are available and 
have been reviewed.  A September 1981 document confirms his 
assignment to the 82nd Airborne, and the DD Form 214 for this 
second period of service shows that he is a recipient of the 
parachutist's badge.  Although the service medical records 
are not available, and would not show evidence of treatment 
for a hip injury in service even if they were, the Board 
finds that his lay testimony is credible.  He accurately 
reported his airborne status prior to VA obtaining the 
personnel records with confirmation of that fact.  In 
addition, he has consistently reported a hard landing in 1984 
throughout the course of this appeal, both to the undersigned 
in the October 2004 hearing, and to the medical doctors of 
record.  The doctors have issued favorable nexus opinions 
based upon this credible lay testimony.  There is, in fact, 
no evidence contradicting the veteran's testimony, only 
evidence supporting the notion that his current hip 
disability is causally connected to his airborne activity in 
service.

Based on the veteran's credible lay evidence, coupled with 
competent medical opinions supporting his claim, the Board 
will resolve all doubt in the veteran's favor regarding his 
degenerative joint disease of the right hip.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Washington v. 
Nicholson, 19 Vet. App. 362, 366-67 (2005).  In light of the 
lay and medical evidence discussed above, the Board finds 
that the veteran's degenerative joint disease of the right 
hip was incurred during his second period of active service, 
and he is, therefore, entitled to service connection.  

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993). In addition, the RO can 
provide the veteran with the appropriate information 
concerning the rating to be assigned and the effective date 
when it effectuates this decision.


ORDER

Entitlement to service connection for degenerative joint 
disease of the right hip is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


